DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first connector elements in claim 40 and second connector elements in claim 40.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5 and 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2010/0249918 A1) in view of Rosenman et al. (US 2006/0135961 A1).
Regarding claims 1 and 2, Zhang (Fig. 1-11C, 14A-30C; e.g.) discloses a catheter system comprising: a delivery catheter (including at least 610, 620) (Fig. 23-25H; e.g.) for a heart valve 625, the delivery catheter having a proximal end and a distal end (Figs. 24A), and comprising a tip at the distal end that includes a first sleeve 610 and a second sleeve 620 movable relative to each other in a proximal-distal direction ([0289]-[0290]), wherein the second sleeve 620 is proximal to the first sleeve 610 (Fig. 24A), and the first sleeve 610 has an open end facing in a proximal direction (Figs. 24A-24B), and wherein a middle section of the tip is uncovered when the first sleeve 610 is in a proximal-most position while the second sleeve 620 is in a distal-most position (Fig. 24A, e.g.).
Zhang fails to disclose an introducer comprising a sheath, a steering catheter configured to be deflected to steer the deliver catheter, wherein the steering catheter and the delivery catheter are coaxially and rotationally 
However, Rosenman teaches a catheter system comprising an introducer (outer catheter shaft 7 and braided tube 13), and a steering catheter (including at least 11, 8, 9) that is used to guide and support another device, such as an interventional catheter, to a target location for providing easy, atraumatic access to areas of the vasculature that are otherwise difficult to access ([0012]). The steering catheter is configured to be deflected to steer another device (Figs. 1-2), such as a delivery catheter like that of Zhang. The other device is inserted within the steering catheter such that the two are coaxially and rotationally independently movable (as steerable guide catheter tube 2 is merely a guide for a device inserted therein). Because another device is inserted within the steering catheter of Rosenman, the other device and the steering catheter are releasably connectable. The steering catheter comprises a control wire (11) to deflect the steering catheter to steer the device therein ([0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery catheter of Zhang to be inserted through the introducer and steering catheter of Rosenman in order to guide and support the delivery catheter for providing easy, atraumatic access to areas of the vasculature that are difficult to access.
In a second alternative interpretation over Zhang, regarding claims 1 and 2, Zhang (Fig. 1-11C, 14A-30C; e.g.) discloses a catheter system comprising: a 
Zhang fails to disclose a steering catheter configured to be deflected to steer the deliver catheter, wherein the steering catheter and the delivery catheter are coaxially and rotationally independently movable; and wherein the delivery catheter and the steering catheter are releasably connectable, wherein the steering catheter comprises a control wire to deflect the steering catheter to steer the delivery catheter.
However, Rosenman teaches a catheter system comprising a steering catheter (including at least 11, 8, 9) that is used to guide and support another device, such as an interventional catheter, to a target location for providing easy, atraumatic access to areas of the vasculature that are otherwise difficult to access ([0012]). The steering catheter is configured to be deflected to steer another device (Figs. 1-2), such as a delivery catheter like that of Zhang. The other device is inserted within the steering catheter such that the two are 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery catheter of Zhang to be inserted through the introducer of Zhang as well as the steering catheter of Rosenman in order to guide and support the delivery catheter for providing easy, atraumatic access to areas of the vasculature that are difficult to access.
Regarding claim 5, Zhang (Fig. 1-11C, 14A-30C, especially Fig. 23-24H; e.g.) substantially discloses the invention as claimed above and further discloses the first sleeve 610 secures a distal end of the heart valve 625 to the delivery catheter and the second sleeve 620 secures a proximal end of the heart valve 625 to the delivery catheter (Fig. 24A); and wherein at least a portion of the heart valve is disposed in the middle section of the tip and not covered by the first sleeve or the second sleeve prior to movement of either the first sleeve or the second sleeve during deployment of the heart valve as shown in Zhang’s Fig. 24A.
Regarding claim 7, Zhang (Fig. 1-11C, 14A-30C, especially Fig. 23-24H; e.g.) substantially discloses the invention as claimed above and further inherently 
Regarding claim 8, modified Zhang discloses wherein an inner diameter of the sheath is less than 24 French (as the inner diameter of the guide catheter of Rosenman is a minimum of 6.25 French; [0040]).
Regarding claim 9, modified Zhang discloses wherein the sheath (7 of Rosenman) has a pre-shaped, curved configuration (as the catheter shaft may have a preformed bend; [0012] of Rosenman).
Regarding claim 10, modified Zhang discloses wherein the sheath (7) comprises a braid reinforcement (braided tube 13; [0037]; Fig. 5 of Rosenman).
Regarding claim 11, Zhang (Fig. 1-11C, 14A-30C, especially Fig. 23-24H; e.g.) substantially discloses the invention as claimed above and further discloses the delivery catheter 620 comprises a holding tube (at least 655) as a distal end portion of catheter 620, and the heart valve 625 is secured to the delivery catheter by the holding tube 655 and 620, 610. 
Regarding claim 12, Zhang (Fig. 1-11C, 14A-30C; e.g.) substantially discloses the invention as claimed above and further inherently discloses the distal end and the proximal end of the heart valve comprise two cylindrical walls as male connector elements, and the delivery catheter comprises female 
Regarding claim 13, modified Zhang discloses wherein each of the delivery catheter and the steering catheter comprises a handle (handle 670 of the delivery catheter of Zhang and handle 3 of the steering catheter of Rosenman) that controls movement of the respective delivery catheter ([0288] of Zhang) and steering catheter ([0034] of Rosenman).
Regarding claim 14, modified Zhang discloses wherein the handle (3) of the steering catheter comprises an actuator (steering lever 6 of Rosenman) to deflect a shaft of the deliver catheter from a relaxed configuration (Fig. 1) into a curved configuration (Fig. 2).

Claim(s) 3, 15, 19 and 37-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2010/0249918 A1) in view of Rosenman et al. (US 2006/0135961 A1) in view of Lombardi et al. (US 2013/0274870 A1).
Regarding claims 3, 15 and 19, Zhang substantially discloses the invention as claimed and further discloses wherein the sheath (sheath of introducer 134 of Zhang, as discussed above with respect to the second alternative interpretation over Zhang in view of Rosenman) is extendable through a vascular duct (as it is extendable into the aortic valve; [0287]), but fails to disclose wherein the sheath comprises a crimping section, wherein the steering catheter, the delivery catheter, and the sheath are circumferentially independently movable when the steering catheter and the delivery catheter are 
However, Zhang teaches that one of ordinary skill in the art will readily understand the range and types of sheaths and catheters that can be used to implement the procedure ([0287]) and Lombardi teaches a catheter system (Fig. 1) comprising a delivery catheter (12) for a heart valve (10), an introducer comprising a sheath (19; Figs. 1 and 20-21); and a steering catheter (linear sleeve 150), wherein the steering catheter (150) and the delivery catheter (12) are coaxially and rotationally independently movable ([0204]), wherein the delivery catheter (12) and the steering catheter (150) are releasably connectable (at least via seal 158; [0203]-[0204]). The sheath (19) further comprises a crimping section (tapered inner wall of introducer 19; Fig. 1; and/or tapered flaps of haemostasis valve 19a; Fig. 20), wherein the steering catheter (150), the delivery catheter (12), and the sheath (19) are circumferentially independently movable when the steering catheter and the delivery catheter are simultaneously disposed in the sheath (as each are axially and rotationally unfixed to one another; [0204]), and wherein the delivery catheter and the steering catheter are simultaneously introducible into the sheath (depending on the user’s manipulation of the device; Fig. 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute for the introducer of modified Zhang the introducer taught by Lombardi, which includes a crimping section and allows for a delivery catheter and a steering catheter to 
Regarding claim 37, Zhang (Fig. 1-11C, 14A-30C; e.g.) discloses a catheter system comprising: a delivery catheter (including at least 610, 620) (Fig. 23-25H; e.g.) for a heart valve 625, the delivery catheter having a proximal end and a distal end (Figs. 24A), and comprising a tip at the distal end that includes a first sleeve 610 and a second sleeve 620 movable relative to each other in a proximal-distal direction ([0289]-[0290]), wherein the second sleeve 620 is proximal to the first sleeve 610 (Fig. 24A), and the first sleeve 610 has an open end facing in a proximal direction (Figs. 24A-24B). Zhang further discloses an introducer (introducer 134) comprising a sheath (Fig. 24A).
Zhang fails to disclose a steering catheter configured to be deflected to steer the deliver catheter, wherein the introducer comprises a crimping section proximal to the sheath, the crimping section having an inner diameter that decreases in a distal direction, wherein the delivery catheter and the steering catheter are simultaneously introducible into the crimping section of the introducer; and wherein the steering catheter, the delivery catheter, and the sheath are circumferentially independently movable when the steering catheter and the delivery catheter are simultaneously disposed in the sheath.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the delivery catheter of Zhang to be inserted through the introducer of Zhang as well as the steering catheter of Rosenman in order to guide and support the delivery catheter for providing easy, atraumatic access to areas of the vasculature that are difficult to access.
Zhang teaches that one of ordinary skill in the art will readily understand the range and types of sheaths and catheters that can be used to implement the procedure ([0287]) and Lombardi teaches a catheter system (Fig. 1) comprising a delivery catheter (12) for a heart valve (10), an introducer comprising a sheath 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute for the introducer of modified Zhang the introducer taught by Lombardi, which includes a crimping section having an inner diameter than decreases in a distal direction and allows for a delivery catheter and a steering catheter to simultaneously introducible therein such that each are circumferentially independently movable when disposed therein. The claim would have been obvious because the substitution of 
Regarding claim 38, Zhang substantially discloses the invention as claimed and further discloses wherein a middle section of the tip is uncovered when the first sleeve 610 is in a proximal-most position while the second sleeve 620 is in a distal-most position (Fig. 24A, e.g.). 
Regarding claim 39, Zhang (Fig. 1-11C, 14A-30C, especially Fig. 23-24H; e.g.) substantially discloses the invention as claimed above and further discloses the first sleeve 610 secures a distal end of the heart valve 625 to the delivery catheter and the second sleeve 620 secures a proximal end of the heart valve 625 to the delivery catheter (Fig. 24A); and wherein at least a portion of the heart valve is disposed in the middle section of the tip and not covered by the first sleeve or the second sleeve prior to movement of either the first sleeve or the second sleeve during deployment of the heart valve as shown in Zhang’s Fig. 24A.
Regarding claims 40 and 41, Zhang substantially discloses the invention as claimed above and further discloses wherein at least one of the distal end or the proximal end of the heart valve (625) comprises first connector elements (openings between struts of the valve at the proximal and distal ends; Figs. 1A-D; 24A), and the delivery catheter (610, 620) comprises second connector elements (circumferential recesses comprising open interiors of 610, 620 that circumferentially surround openings of the struts of the valve 625 at proximal and 
Regarding claim 42, modified Zhang discloses wherein a central segment of the heart valve (mid-section of valve 625 that is not covered by 610, 620) may be compressed from a first diameter (diameter of uncovered valve 625 prior to insertion in the introducer of Lombardi) to a second diameter (diameter of valve 625 when placed within flaps 19a of Lombardi) smaller than the first diameter when the delivery catheter passes through the crimping section (because the valve 19 provides a fluid tight seal around devices inserted therein, it will inherently place pressure on the uncovered portion of the valve 625 when the delivery catheter is inserted through the valve, thereby reducing its diameter at least when within the valve 19).
Regarding claim 43, modified Zhang discloses wherein a proximal end of the sheath comprises a hemostasis valve (haemostasis valve 19a; Figs. 1, 20-21).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2-3, 8-10, 15, 19 and 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion                                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

















/SARAH A SIMPSON/Primary Examiner, Art Unit 3771